DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 objected to because of the following informalities:  line 19 should read “a side surface which is one of the side surfaces”. In addition, line 22 should read “light blocking section, and is opposed to the back lid. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (WO2015141184A1) in view of Ichikawa (US20170251938A1).

Regarding claim 1, Matsuo teaches a biological information measurement device ([0107] biological information detection apparatus) comprising 
 a light emitting section configured to emit irradiation light with which a living body is irradiated (fig. 10a [0108] light emitting unit 150 [0042] light emitter 150 emits towards an object of interest, such as a subject [0043] subject is a living body);
 a light receiving section configured to receive reflected light which is the irradiation light reflected by the living body (fig. 10a [0108] light receiving unit 140; [0043] light receiver 140 receives light reflected off the subject); 
a passage part which the irradiation light and the reflected light pass through (fig. 10a [0133] light transmissive member 50 allows light through) and
a light blocking section configured to block the irradiation light propagating from the light emitting section toward the light receiving section (fig. 10A [0048] light blocking wall 100 prevents light form the light emitter 150 from entering light receiver 140); and
 a back lid (substrate 160 in combination with diaphragm 80, fig. 10A), and supports the passage part (fig. 10A [0132] diaphragm 80 is a back lid that functionally supports the passage part 50 by narrowing the light from the subject and the light from the light emitter 150 along the optical path between subject and sensor, the passage part 50 is mechanically supported by the substrate 160), wherein
the light blocking section is a metal plate disposed between the light emitting section and the light receiving section (fig. 10a [0048] wall is made of sheet metal) in a plan view viewed from a first direction from the light emitting section toward the passage part (see annotated figure 10A below), and 
a side surface which is one of side surfaces of the light receiving section, which faces to a direction crossing the first direction (see annotated fig. 10a for directions, the directions would make a cross), and which fails to be opposed to the light blocking section, is opposed to the back lid (see annotated fig. 10A below, is not opposed to the light blocking wall, but is opposed to the diaphragm 80).

    PNG
    media_image1.png
    274
    648
    media_image1.png
    Greyscale

However Matsuo is silent regarding the back lid as opaque.
In the same biological information measuring device field of endeavor, Ichikawa teaches the back lid as opaque (fig. 1 [0082] light blocking portion 222 would be opaque as it blocks light). The light blocking portion 222 of Ichikawa functions in the same manner as the diaphragm of Matsuo for directing the light along an optical path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the back lid component of Matsuo to be opaque as in Ichikawa, as this would restrain the amount of ambient light that could become noise sources and improve the detection accuracy for biological information (see Ichikawa [0077]).

	Regarding claim 2, Matsuo as modified by Ichikawa teaches the device of claim 1, wherein Matsuo further teaches in a plan view viewed from the first direction, the side surface of the light receiving section and the back lid are separated from each other (fig. 10a the diaphragm 80 is separate from the side surface of the light receiving section 140).

	Regarding claim 4, Matsuo as modified by Ichikawa teaches the device of claim 1, wherein Matsuo further teaches wherein in a plan view viewed from the first direction, the light receiving section and a part of the back lid overlap each other on the living body side of the light receiving section (fig. 10a the diaphragm part 80-1 overlaps with the light receiving section 140).

	Regarding claim 5, Matsuo as modified by Ichikawa teaches the device of claim 1, wherein Matsuo further teaches the passage part is recessed in an inner surface facing to the light blocking section (fig. 10A protruding portion 52), and a side of the light blocking section facing to the passage part protrudes along the inner surface (the surface protrudes towards the inner surface of the passage part).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Ichikawa as applied to claim 1 above, and further in view of Sekino et al., (US20180160987A1).

Regarding claim 3, Matsuo as modified by Ichikawa teaches the device of claim 1, but fails to explicitly disclose the wherein in a plan view viewed from the first direction, the side surface of the light receiving section and the back lid have contact with each other.
However in the same optical detection field of endeavor, Sekino teaches wherein in a plan view viewed from the first direction, the side surface of the light receiving section and the back lid have contact with each other (fig. 3 [0049] light receiving elements 43 and 46 contact the package 47 which serves as a back lid).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the device of Matsuo as modified by Ichikawa with the side surface of the light receiving element contacting the package of Block (so as to make the diaphragm 80-1 contact the side of element 140 in Matsuo Fig. 10A), as this would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a combination, and the results of the device of Matsuo as modified by Ichikawa having light emitting elements contact the package are reasonably predictable. The motivation for such a modification is to reduce scattered light and better direct the light along the desired path.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., (US20200323489A1) describes a wearable electronic device with a biometric sensor that uses light emission detectors and emitters.
Lim et al., (US20130019459A1) describes a method for manufacturing a sensor unit that includes a signal emitter and a signal detecting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799